JS 44 (Rev. 10/20)                   Case 5:21-cv-00439 Document
                                                     CIVIL COVER 1-1 SHEET
                                                                      Filed 05/03/21 Page 1 of 5
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                       DEFENDANTS
                                                                                                        Starr Oilfield Services, LLC; and
         Metodio Cruz Gallegos, Sr.
                                                                                                        Jeffrey Emmett Sistrunk
   (b) County of Residence of First Listed Plaintiff             Cameron County, Texas                  County of Residence of First Listed Defendant              Tulsa County, Oklahoma
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)           Attorneys (If Known)
       Frank W. Robertson; Michael Gomez; Philip K Broderick         Darrell L. Barger; Stephanie J. Roark; Victoria L. Ryon
       Jim S. Adler & Associates; 12605 East Freeway, Suite          Hartline Barger, LLP; 8750 N. Central Expy, Suite 1600
       400; Houston, Texas 77015; 713-335-1021                       Dallas, Texas 75231; 214-369-2100
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                    of Business In This State

  2    U.S. Government                 4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                               Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                 Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                  Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                 Product Liability       690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
       Student Loans                 340 Marine                           Injury Product                                                    New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                   Liability                                                     840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal           720 Labor/Management                  SOCIAL SECURITY                      Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                         Other                       550 Civil Rights                 Actions                                                                State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                     3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
    Proceeding             State Court                            Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                           (specify)                  Transfer                         Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       28 U.S.C. §§ 1332, 1441
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                              1,000,000.00                                JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                               DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
May 3, 2021
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
              Case 5:21-cv-00439 Document 1-1 Filed 05/03/21 Page 2 of 5




                        SUPPLEMENTAL CIVIL COVER SHEET
                      FOR CASES REMOVED FROM STATE COURT

THIS FORM MUST BE ATTACHED TO THE CIVIL COVER SHEET AT THE TIME THE
CASE IS FILED IN THE UNITED STATES DISTRICT CLERK'S OFFICE. ADDITIONAL
SHEETS MAY BE USED AS NECESSARY.

1.         STATE COURT INFORMATION:

     Please identify the court from which the case is being removed and specify the number
     assigned to the case in that court:
                    Court                                         Case Number
      th
 224 Judicial District Court of Bexar County,     2020CI22471
 Texas

2.         STYLE OF THE CASE:

     Please include all Plaintiffs, Defendants, Intervenors, Counterclaims, Crossclaims, and Third
     Party Claims still remaining in the case and indicate their party type. Also please list the
     attorney(s) of record for each party named, and include the attorney's bar number, firm name,
     correct mailing address, and phone number including the area code.
              Party and Party Type                                 Attorney(s)
 Plaintiff Metodio Cruz Gallegos, Sr.             Frank W. Robertson
                                                  Texas State Bar No.: 24033129
                                                  froberton@jimadler.com
                                                  Michael Gomez
                                                  Texas State Bar No.: 24029578
                                                  mgomez@jimadler.com
                                                  Philip K. Broderick
                                                  Texas State Bar No.: 24094561
                                                  pbroderick@jimadler.com
                                                  Jim S. Adler & Associates
                                                  12605 East Freeway, Suite 400
                                                  Houston, Texas 77015
                                                  713-335-1021
                                                  713-335-1018 (fax)




DEFENDANTS JEFFREY EMMETT SISTRUNK AND STARR OILFIELD SERVICES, LLC’S
SUPPLEMENTAL CIVIL COVER SHEET                                                             PAGE 1
          Case 5:21-cv-00439 Document 1-1 Filed 05/03/21 Page 3 of 5




Defendant Starr Oilfield Services, LLC   Stephanie J. Roark
                                         State Bar No. 24070498
                                         sroark@hartlinebarger.com
                                         Victoria L. Ryan
                                         State Bar No. 24068600
                                         vryon@hartlinebarger.com
                                         Hartline Barger LLP
                                         8750 N. Central Expressway, Suite 1600
                                         Dallas, TX 75231
                                         (214) 369-2100
                                         (214) 369-2118 facsimile

                                         and

                                         Darrell L. Barger
                                         State Bar No. 01733800
                                         dbarger@hartlinebarger.com
                                         Hartline Barger Llp
                                         800 North Shoreline Blvd.
                                         Suite 2000 – North Tower
                                         Corpus Christi, Texas 78401
                                         (361) 866-8000
                                         (361) 866-8039 facsimile
Defendant Jeffrey Emmett Sistrunk        Stephanie J. Roark
                                         State Bar No. 24070498
                                         sroark@hartlinebarger.com
                                         Victoria L. Ryan
                                         State Bar No. 24068600
                                         vryon@hartlinebarger.com
                                         Hartline Barger LLP
                                         8750 N. Central Expressway, Suite 1600
                                         Dallas, TX 75231
                                         (214) 369-2100
                                         (214) 369-2118 facsimile

                                         and

                                         Darrell L. Barger
                                         State Bar No. 01733800
                                         dbarger@hartlinebarger.com
                                         Hartline Barger Llp
                                         800 North Shoreline Blvd.
                                         Suite 2000 – North Tower
                                         Corpus Christi, Texas 78401
                                         (361) 866-8000
                                         (361) 866-8039 facsimile

DEFENDANTS JEFFREY EMMETT SISTRUNK AND STARR OILFIELD SERVICES, LLC’S
SUPPLEMENTAL CIVIL COVER SHEET                                                PAGE 2
             Case 5:21-cv-00439 Document 1-1 Filed 05/03/21 Page 4 of 5




3.      JURY DEMAND:

        Was Jury Demand made in State Court?         X      Yes        No

        If “Yes,” by which party and on what date?

                Plaintiffs made a Jury Demand in their Original Petition filed with the 224th District
                Court of Bexar County, Texas on November 18, 2020.

4.      ANSWER:

        Was an Answer made in State Court? X              Yes        No

        If “Yes,” by which party and on what date?

                Defendant Starr Oilfield Services, LLC filed their Original Answer with the 224th
                District Court of Bexar County, Texas on February 24, 2021.

                Defendant Jeffrey Emmett Sistrunk filed his Original Answer with the 224th District
                Court of Bexar County, Texas on ______________.

5.      UNSERVED PARTIES:

     The following parties have not been served at the time this case was removed:
                      Party                                     Reason(s) for No Service
 None                                               n/a


6.       NONSUITED, DISMISSED, OR TERMINATED PARTIES:

     Please indicate any changes from the style on the state court papers and the reason for that
     change:
                       Party                                              Reason
 None                                               n/a

7.      CLAIMS OF THE PARTIES:

     The filing party submits the following summary of the remaining claims of each party in this
     litigation:




DEFENDANTS JEFFREY EMMETT SISTRUNK AND STARR OILFIELD SERVICES, LLC’S
SUPPLEMENTAL CIVIL COVER SHEET                                                                PAGE 3
          Case 5:21-cv-00439 Document 1-1 Filed 05/03/21 Page 5 of 5




                    Party                                    Claim(s)
Plaintiff Metodio Cruz Gallegos, Sr.     Generally, Plaintiff alleges negligence against
                                         Defendant Jeffrey Emmett Sistrunk for failing
                                         to yield to the right of way at a stop sign and
                                         failing to pay attention to the roadway around
                                         him, causing him to sustain injury. Plaintiff
                                         further alleges Defendant Starr Oilfield
                                         Services, LLC is vicariously liable for
                                         Defendant Sistrunk’s negligence and under
                                         the theory of respondeat superior.
Defendant Starr Oilfield Services, LLC   Defendant denies Plaintiff’s claims and also
                                         asserts that appropriate affirmative defenses
                                         bar the claims.
Defendant Jeffrey Emmett Sistrunk        Defendant denies Plaintiff’s claims and also
                                         asserts that appropriate affirmative defenses
                                         bar the claims.




DEFENDANTS JEFFREY EMMETT SISTRUNK AND STARR OILFIELD SERVICES, LLC’S
SUPPLEMENTAL CIVIL COVER SHEET                                                    PAGE 4
